         Case 3:20-cv-00564-HTW-JCG Document 19 Filed 09/10/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

                                                                                PETITIONER
   LEE TOMMIE AMERSON

   V.                                     CIVIL ACTION NO. 3:20-CV-564-HTW-JCG

   STATE OF MISSISSIPPI, and                                                   RESPONDENT
   RONALD KING, Superintendent

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge John C. Gargiulo. Said document was filed on July 1, 2021. [Docket no. 17].

To date, no objections have been filed to the Magistrate Judge’s submission. This Court, upon review

of the same, finds the Report and Recommendation [Docket no. 17] is well-taken and hereby

ADOPTS the Report and Recommendation as the Order of this Court.

        Further, this Court hereby DISMISSES this lawsuit without prejudice.

        SO ORDERED AND ADJUDGED this the 9th day of September, 2021.



                                            /s/HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE
